             Case 1:20-cr-00087-LTS Document 45 Filed 02/11/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA
                                                            Order of Restitution
                v.

ELIZABETH ACHAN,                                            20 CR 87 (LTS)

                  Defendant.
____________________________________

        Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Thomas John Wright, Assistant

United States Attorney, of counsel; the presentence report; the Defendant’s conviction on Counts

One and Two of the above Information; and all other proceedings in this case, it is hereby

ORDERED that:

        1.      Amount of Restitution

        Elizabeth Achan, the Defendant, shall pay restitution in the total amount of $595,994.14,

pursuant to 18 U.S.C. § 3663 and 18 U.S.C. § 3663A, to the victim of the offenses charged in

Counts One and Two. The name, address, and specific amount owed to the victim is set forth in

the Schedule of Victims, attached hereto as Schedule A. Upon advice by the United States

Attorney’s Office of a change of address of a victim, the Clerk of the Court is authorized to send

payments to the new address without further order of this Court.

        2.      Schedule of Payments

         Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and


2020.01.09
            Case 1:20-cr-00087-LTS Document 45 Filed 02/11/21 Page 2 of 4




according to the schedule that follows: in the interest of justice, restitution shall be payable in

installments pursuant to 18 U.S.C. § 3572(d)(1) and (2). While serving the term of imprisonment,

the Defendant shall make installment payments toward her restitution obligation, and may do so

through the Bureau of Prisons’ (BOP) Inmate Financial Responsibility Plan (IFRP). Pursuant to

BOP policy, the BOP may establish a payment plan by evaluating the Defendant’s six-month

deposit history and subtracting an amount determined by the BOP to be used to maintain contact

with family and friends. The remaining balance may be used to determine a repayment schedule.

BOP staff shall help the Defendant develop a financial plan and shall monitor the inmate’s progress

in meeting her restitution obligation. Any unpaid amount remaining upon release from prison will

be paid in installments equal to 5 (five) percent of the Defendant’s gross earned monthly income

on the first of each month. If the Defendant defaults on the payment schedule set forth above, the

Government may pursue other remedies to enforce the judgment.               The Court waives the

requirement of accrual of interest on the restitution liability, in accordance with 18 U.S.C. §

3612(f)(3)(A), in light of the Defendant’s resources and the magnitude of her restitution liability..

       3.      Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card, or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write her name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be

hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments

by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.



                                                 2
             Case 1:20-cr-00087-LTS Document 45 Filed 02/11/21 Page 3 of 4




        4.      Additional Provisions

        The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.      Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

        6.      Sealing

        Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed




                                                    3
          Case 1:20-cr-00087-LTS Document 45 Filed 02/11/21 Page 4 of 4




by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

       SO ORDERED:

       /s/ Laura Taylor Swain _____________                     2/9/2021
       THE HONORABLE LAURA TAYLOR SWAIN                         DATE
       UNITED STATES DISTRICT JUDGE




                                                 4
